Contacts: Carol K. Nelson, CEO Lars Johnson, CFO 425.339.5500 www.cascadebank.com NEWS RELEASE Cascade Financial Increases Provision for Loan Losses; Suspends Quarterly Common Stock Cash Dividend; Schedules Second Quarter 2009 Conference Call Everett, WA – June 25, 2009 – Cascade Financial Corporation (NASDAQ: CASB), parent company of Cascade Bank, today announced that it expects to take a provision for loan losses of approximately $15 million for the second quarter and a $12million noncash impairment charge related to the impairment of goodwill.The goodwill impairment represents the write-off of a portion of the goodwill recorded from a prior acquisition.The impairment of goodwill does not impact liquidity, operations, tangible capital or the Corporation’s regulatory capital ratios. “Like many other northwest banks, the adverse economy, which has affected the housing industry has caused us to add to our reserve for loan losses,” stated Carol K.
